       Case 4:19-cv-01915 Document 1 Filed on 05/28/19 in TXSD Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CHAD HOLDER                                  §
  Plaintiff,                                 §
                                             §
v.                                           §             CIVIL ACTION NO. ________
                                             §
STATE FARM MUTUAL AUTOMOBILE                 §                           JURY
INSURANCE COMPANY                            §
   Defendant.                                §
                                             §




     DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S
                          NOTICE OF REMOVAL



        Defendant State Farm Mutual Automobile Insurance Company (“State Farm”),

incorrectly named as State Farm Mutual Insurance Company in Plaintiff’s Original

Petition, files this Notice of Removal, because diversity of citizenship jurisdiction exists

under 28 U.S.C. § 1332.

                             PROCEDURAL BACKGROUND

1.      Plaintiff Chad Holder filed this action on April 18, 2019 against State Farm in the

61st Judicial District Court of Harris County, Texas. The case was docketed under

cause number 2019-25330 (the “State Court Action”).

2.      State Farm was served with citation and Plaintiff’s Original Petition on

April 30, 2019. The statutory deadline to remove this action under 28 U.S.C.

§ 1446(b)(1) is 30 days after Defendant’s receipt of the initial pleading.
      Case 4:19-cv-01915 Document 1 Filed on 05/28/19 in TXSD Page 2 of 5



3.     State Farm timely files this Notice of Removal pursuant to 28 U.S.C. § 1446 to

remove the State Court Action from the 61st Judicial District Court of Harris County,

Texas to the United States District Court for the Southern District of Texas, Houston

Division.

4.     State Farm filed its Original Answer in the State Court Action on May 28, 2019.

                                        NATURE OF THE SUIT

5.     This lawsuit involves a dispute over the handling and alleged denial of two

insurance claims for property damage to two automobiles that Plaintiff represented

occurred as a result of the flooding associated with Hurricane Harvey.1 Plaintiff asserts

a breach of contract claim against State Farm.2

                                        BASIS FOR REMOVAL

6.     The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is and was complete diversity between all parties and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

A.     Diversity of Parties

7.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiff’s Original

Petition and at the time of its removal to this Court.

8.     Plaintiff was, at the time of filling this lawsuit, and still is, a citizen of Harris

County, Texas and resides in Harris County, Texas.

9.     State Farm is an Illinois corporation licensed to issue insurance policies in the

State of Texas. Pursuant to 28 U.S.C. §1332(c)(1), the citizenship of State Farm is

1
       Exhibit B2, Plaintiff’s Original Petition, ¶ 5.
2
       Id. at ¶ 6.

                                                                                          2
      Case 4:19-cv-01915 Document 1 Filed on 05/28/19 in TXSD Page 3 of 5



determined by its state of incorporation and the location of its principal place of

business. State Farm was incorporated in Illinois well before April 18, 2019, the date on

which Plaintiff commenced the State Court Action. State Farm’s principal place of

business has been in Illinois on each and every day since and including April 18, 2019.

B.     Amount in Controversy

10.    Plaintiff’s Original Petition expressly alleges actual damages in the amount of

$75,000.00, in addition to his demand for reasonable and necessary attorney’s fees.3

Because Chapter 38 of the Texas Civil Practice and Remedies Code expressly provides

for the recovery of attorney’s fees in a claim for an oral or written contract, 4 the “amount

in controversy” requirement of 28 U.S.C. § 1332(a) is satisfied.

                          REMOVAL IS PROCEDURALLY CORRECT

11.    This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm was

served with process on April 30, 2019.

12.    Venue is proper in this division under 28 U.S.C. § 1441(a) because this district

and division embrace the place in which the removed action has been pending.

13.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm in the State Court Action are attached to this notice as

Exhibit B.

14.    Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.




3
       Exhibit B2, Plaintiff’s Original Petition, ¶ 47.
4
       CIV. PRAC. & REM. CODE § 38.001(8).

                                                                                           3
      Case 4:19-cv-01915 Document 1 Filed on 05/28/19 in TXSD Page 4 of 5



15.    Pursuant to 28 U.S.C. 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 61st Judicial District

Court of Harris County, Texas.

                                        JURY DEMAND

16.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm

respectfully demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court’s docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.

                                                 Respectfully submitted,

                                                 NISTICO, CROUCH & KESSLER, P.C.


                                                 By:    /s/ M. Micah Kessler
                                                        M. Micah Kessler
                                                        State Bar No. 00796878
                                                        S.D. Tex. I.D. 21206
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: (713) 781-2889
                                                 Telecopier: (713) 781-7222
                                                 Email: mkessler@nck-law.com
                                                 COUNSEL FOR DEFENDANT,
                                                 STATE FARM MUTUAL AUTOMOBILE
                                                 INSURANCE COMPANY

OF COUNSEL:
Morgan Y. Bird
State Bar No. 24109646
S.D. Tex. I.D. 3362863
Email: mbird@nck.com




                                                                                          4
      Case 4:19-cv-01915 Document 1 Filed on 05/28/19 in TXSD Page 5 of 5



                             CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument was duly
served upon counsel of record by U.S. Mail, certified return receipt requested, and
electronic service on May 28, 2019, as follows:
      Gary E. Patterson
      Gary E. Patterson, P.C.
      1214 Elgin Street
      Houston, Texas 77004
      Telephone: (713) 223-3095
      Facsimile: (713) 510-1584
      VIA EMAIL – GPATTERSON@GPATTERSONLAW.COM AND
      CMRRR – 7018 1830 0000 4226 5397



                                                      /s/ M. Micah Kessler
                                                         M. Micah Kessler




                                                                                       5
